SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-QSB x Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended February 29, 2008 oTransition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission file number: 000-52054 FUEGO ENTERTAINMENT, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-2078925 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8010 NW 156 Terrace Miami, FL 33018 (Address, including zip code, of principal executive offices) Issuer’s telephone number : (305) 829-9999 SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: NONE SECURITIES
